Citation Nr: 1241729	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  07-23 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDI U).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1972, during the Vietnam era, including in the Republic of Vietnam from November 1970 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the RO in Winston-Salem, North Carolina.

Control of the case was subsequently transferred to the RO in St. Petersburg, Florida.

In September 2009, the veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A copy of a transcript of the hearing is associated with the claims file.

The issue of service connection for depression as secondary to service-connected disability was raised by the Veteran's representative in an October 2012 Written Brief Presentation.  Similarly, the issue of service connection for psychiatric disability as caused or aggravated by service-connected disability was raised in a letter by a VA psychologist, written on behalf of the Veteran, dated in March 2011.  

These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and must refer them to the AOJ for appropriate action.  



FINDING OF FACT

The Veteran is shown to be precluded from securing and following substantially gainful employment by reason of his multiple service-connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

In this decision, the Board grants the Veteran's claim for a TDIU, which constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.  


Merits of the Claim

A TDIU is warranted where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16.  

A total disability rating may be assigned where the schedular rating is less than total and when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more. 38 C.F.R. § 4.16.

The ability to overcome the handicap of disability varies widely among individuals. The rating, however, is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual  success in overcoming it. 

However, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effect of combinations of disability.  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 4.15.

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the veteran resides. Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991).  This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332.  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore, 1 Vet. App. at 358.  The question in a total rating case based upon individual unemployability due to service-connected disability is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A TDIU rating requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Id.  (citing 38 C.F.R. §§ 4.1, 4.15).

A TDIU rating requires that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).

The Veteran submitted a claim for increase in April 2005.  His claim for a TDIU rating was denied in February 2006.  A Notice of Disagreement was received in July 2006, a Statement of the Case was issued in June 2007, and a VA Form 9 was received in June 2007.  The Veteran asserts that his service-connected disabilities have rendered him unemployable.  

The Veteran is service connected for lumbosacral strain (rated as 40 percent disabling); for bladder incontinence (rated as 40 percent disabling); for diabetes mellitus (rated as 20 percent disabling); for peripheral neuropathy of the left lower extremity (rated as 20 percent disabling); for peripheral neuropathy of the right lower extremity (rating as 20 percent disabling); for a left knee disability (rated as 10 percent disabling); for sinusitis (rated at a noncompensable level); and for a fungus infection (rated at a noncompensable level).  

The combined rating for the Veteran's service-connected disabilities is 70 percent or greater from April 2005 forward, and the Veteran's low back disability has been rated as 40 percent disabling from October 2002 forward.  Thus, the schedular rating criteria for a TDIU are met for the full pendency of the Veteran's TDIU claim. See 38 C.F.R. 4.16.  

The combined rating for the Veteran's service-connected disabilities is 90 percent from July 2008 forward.

The Veteran is in receipt of SSA disability benefits, with an indicated SSA disability onset date of October 1993.

The VA treatment records indicate that the Veteran had over a period of many years received extensive treatment at VA for both service-connected and nonservice-connected disabilities.  The clinical records and VA examination results over many years depict the Veteran as requiring daily medical monitoring, assistance and care.

At an April 2007 VA neurological examination, the Veteran was diagnosed as having bilateral peripheral neuropathy, most likely secondary to diabetes mellitus.  He was also noted to have a long history of problems with his back, involving degenerative changes in the lumbar spine.  He was noted to have numbness and burning in the legs, present constantly, and decreased sensation of the distal feet.  

His wife was at the examination and said the Veteran did very little during the day.  He was noted to be in receipt of SSA disability benefits.  He needed help getting dressed and getting out of the shower.   His wife said he could walk 15 or 20 feet before he began complaining of burning and fatigue due to peripheral neuropathy.  He would drive only very rarely.  He had been unemployed since 1993.  On examination, he was not able to perceive light touch on the plantar surfaces of either foot.

At a VA examination in July 2008, the examiner noted that the Veteran had severe peripheral neuropathy manifested by the absence of sensation in the lower extremities.   

In July 2009 the Veteran was noted to be a resident at a VA contract nursing home and to be at high risk for financial exploitation due to his physical disability and psychiatric disorders.  He was noted to experience substantial disability due to psychiatric impairment, diabetes mellitus, accidental falls, neuropathy, and anemia.

In a November 2009 statement, a home health aide reported that he spent six hours a week providing assistance to the Veteran in doing things involving personal care, shopping, errands, laundry and light housekeeping.  

In May 2011, the Veteran underwent multiple VA examinations when it was found that several of the Veteran's service-connected disabilities, when considered individually, did not result in the Veteran being unable to work.  

However, there was no examination or opinion with respect to the service-connected low back disability, rated as 40 percent disabling beginning in October 2002, and, as noted by the Veteran's representative in an October 2012 Written Brief Presentation, provided no opinion as to whether the service-connected disabilities in combination precluded the Veteran from securing or maintaining substantially gainful employment.  

As a result, the VA examinations and opinions provided were not in substantial compliance with the Board's August 2010 remand instructions and are insufficient and of inadequate probative value for consideration in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (Board properly discounted the probative value of a physician's opinion that had overlooked key pertinent medical evidence); Stegall v. West, 11 Vet. App. 268, 271 (1998) (Board remand confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

In March 2011, a VA psychologist who had been treating the Veteran since January 2008 asserted that the Veteran had a severe psychiatric disorder that was "service-related."  

From the clear wording of her opinion it is evidence that the physician understood that the Veteran was not service connected for psychiatric disability, and disagreed with VA's past determinations to deny his claims for service connection for psychiatric disability.  

However, the VA physician further correctly noted that the Veteran had a combined rating for service-connected disabilities of 90 percent and asserted that, in her clinical opinion, the Veteran was totally and permanently unemployable due to his service-connected disabilities. 

After reviewing the evidence of record, the Board finds the March 2011 opinion of the VA treating psychologist to be the evidence of record that is of most probative value as to whether the Veteran is unemployable due to service-connected disabilities.  She had years of personal observation of the Veteran upon which to base her evaluation, and considered the service-connected disabilities in combination rather than each individually, and isolated from what she properly understood were nonservice-connected disorders, in determining whether the Veteran was unemployable by reason of service-connected disabilities.  

Given the Veteran's demonstrated severe and chronic impairment due to peripheral neuropathy, incontinence, back disability, and diabetes mellitus, there is a substantial factual basis in the medical evidence of record to support the VA psychologist's opinion.  

In sum, the evidence is sufficient to show that the Veteran has been rendered unemployable by reason of his service-connected disabilities for the full pendency of his claim for a TDIU rating.  Accordingly, affording the benefit of the doubt in favor of the Veteran, a TDIU rating is warranted.



ORDER

Entitlement to a TDIU rating is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


